Citation Nr: 0028149	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right knee injury, status post patellectomy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment injury to the left thigh, muscle group XIV, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left lower 
extremity shortening (due to shell fragment injury), 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment injury to the right elbow, currently evaluated 
as 10 percent disabling.

5.  Entitlement to service connection for low back 
disability.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to July 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs Regional 
Office (VARO).

The issues of entitlement to increase for residuals of right 
knee injury, status post patellectomy, and for residuals of 
shell fragment injury to the left thigh, muscle group XIV, 
are the subject of the remand immediately following this 
decision.

The Board note that the appellant has raised the claim of 
entitlement to individual unemployability.  See STATEMENT IN 
SUPPORT OF CLAIM, dated April 1999.  In support of this claim, 
he submitted a lay statement concerning lost time from work 
dated February 1999.  The issue of unemployability is 
referred to VARO for appropriate action.


FINDINGS OF FACT

1.  The left lower extremity measured 1-3/4 inches shorter 
than the right lower extremity on VA examination in December 
1998.

2.  Residuals of shell fragment injury to the right elbow are 
currently manifested by complaints of, when bumping the 
elbow, the sensation of electrical shocks into the long 
finger and to a lesser degree the ring finger, with objective 
findings for scars and a non-tender tissue mass.

3.  Competent medical evidence showing a low back disability 
related to service, or service-connected disability has not 
been presented.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for left lower extremity shortening (due to shell 
fragment injury) are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5275 
(1999).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment injury to the right 
elbow are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 8699-8617 (1999).

3.  A well grounded claim for service connection for a low 
back disability has not been presented.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increase

The appellant contends that the evaluations assigned his 
service-connected left lower extremity shortening and right 
elbow disorder do not reflect adequately the severity of his 
symptomatology.  He asserts that the evaluations should be 
increased.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of left leg shortening and 
elbow disability has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).
Service connection for left lower extremity shortening and 
residuals of shell fragment injury to the right elbow has 
been in effect since July 1972.  VARO assigned a 10 percent 
evaluation under diagnostic code 5257 for shortening of the 
left leg and a 10 percent evaluation under 8699-8617 for 
neurological residuals of shell fragment injury to the right 
elbow.  In November 1998, the appellant filed a claim for 
increase.  He argues that his disabilities have "caused me 
lose many days of work" and "caused financial hardship on 
family and myself."  He further argues that he has 
sufficient left leg shortening, and a limp, to warrant an 
increase with application of the benefit-of-the-doubt 
doctrine.

Left Lower Extremity Shortening

The schedule provides, under diagnostic code 5275, a 10 
percent evaluation where there is shortening of the lower 
extremity bones that measures 1-1/4 to 2 inches (3.2 cms. to 
5.1 cms.).  Shortening that measures 2 to 2-1/2 inches (5.1 
cms. to 6.4 cms.) warrants the assignment of a 20 percent 
disability evaluation.  38 C.F.R. § 4.71a (1999).

A review of the evidence of record fails to show that the 
appellant meets the criteria for a rating in excess of the 
currently assigned 10 percent.  On VA joint examination in 
December 1998, the left lower extremity measured 1-3/4 inches 
shorter than the right lower extremity.  There is no other 
objective evidence of record showing a different or more 
favorable measurement of the left lower extremity shortening.  
Furthermore, the appellant does not aver that the measurement 
is incorrect, but rather that it is close enough to warrant 
the assignment of a higher rating.  However, the evidence of 
record is not so evenly balanced as to warrant application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  Accordingly, the claim for increase for 
left lower extremity shortening is denied.

Residuals of Shell Fragment Injury to the Right Elbow

Residuals of shell fragment injury to the right elbow are 
currently rating under diagnostic code 8699-8617 based on 
musculocutaneous nerve involvement.  In rating peripheral 
nerve injuries and their residuals, attention must be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (1999).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1999)

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(1999).

"Neuralgia" is defined as pain extending along the course of 
one or more nerves usually without demonstrable changes in 
the nerve structure.  WEBSTER'S MEDICAL DESK DICTIONARY at 471 
(1986).  "Neuritis" is defined as inflammation of a nerve.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1127 (27th ed. 1988).

Diagnostic codes 8617, neuritis, and 8717, neuralgia, use the 
same rating criteria set out under diagnostic code 8517 for 
impairment of the musculocutaneous nerve.  Complete paralysis 
with weakness but no loss of flexion of elbow and supination 
of forearm is rated at the 30 percent disability level for a 
major extremity.  Incomplete paralysis that is severe or 
moderate is rated at the 20 and 10 percent disability level, 
respectively, for a major extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8699-8617 (1999).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (DISEASE OF THE PERIPHERAL NERVES) (1999).

A review of the record fails to disclose the presence of 
severe, incomplete paralysis of the musculocutaneous nerve, 
or complete paralysis thereof.  VA outpatient treatment 
records dated April through December 1998 are negative for 
right elbow complaints or findings.  On VA examination in 
December 1998, the appellant complained only that "If he 
bumps his right elbow, he has the sensation of electrical 
shocks into his long finger and to a lesser degree the ring 
finger."  Objectively, there were several complex scars over 
the ulnar side of the right forearm along with a 1 centimeter 
non-tender mass in the subcutaneous tissue of the medial 
epicondyle, which was noted to probably represent retained 
foreign body.  However, there was no significant tenderness 
over the ulnar notch and good sensation throughout the right 
hand.  Also, there was no muscle atrophy or evidence of 
muscular weakness.  It was noted that the scars were not over 
the path of either the ulnar or median nerves.  An x-ray 
study of the right elbow showed no abnormalities.

Accordingly, absent evidence of severe incomplete paralysis 
or complete paralysis, the criteria for increase are not met, 
and the claim must be denied.  For the reasons discussed 
above, the evidence on this matter is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


Extraschedular Consideration

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected left lower extremity 
shortening, or his residuals of shell fragment injury to the 
right elbow, has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to VARO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Claims for Service Connection

The appellant seeks service connection for a low back 
disability.  He avers that his low back problems are 
secondary to his service-connected disabilities of the lower 
extremities.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Additionally, service connection may be also granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury, or where a service-
connected disability had aggravated a nonservce-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet.App. 439 (1994) (en banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for back disability and the appellant's 
period of service, or any service-connected disorder.  VA 
outpatient treatment record show that the appellant was seen 
for neck and back complaints, and that an MRI (magnetic 
resonance image) of the lumbar spine revealed mild 
spondylitic changes.  No etiology was provided.  Without 
competent evidence of a nexus in this case, the claim is not 
well grounded.  We note that the appellant as a lay person is 
not competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Under 38 U.S.C.A. § 5103(a) the VA is obligated to advise 
claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its April 1997 
statement of the case and, likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the claim.  As such, there is no duty on the part 
of the VA under 38 U.S.C.A. 5103 (a) (West 1991) to notify 
the appellant of evidence required to complete his 
application for service connection.  See McKnight v. Gober, 
131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).


ORDER

An increased rating for left lower extremity shortening is 
denied.

An increased rating for residuals of shell fragment injury to 
the right elbow is denied.

Service connection for low back disability is denied.


REMAND

The Court has held that there must be examination reports 
containing sufficient information to rate a disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In this case, the December 
1998 VA joint examination report does not contain sufficient 
information to rate either the appellant's right knee 
disability or his residuals of shell fragment injury to the 
left thigh, Muscle Group XIV.  A VA examination concerning 
orthopedic disability should contain an opinion concerning 
the effect of pain upon the veteran's functional abilities, 
as is required by 38 C.F.R. §§ 4.40, 4.45 (1999), and DeLuca 
v. Brown, 8 Vet.App. 202 (1995), and address the rating 
criteria in relation to the veteran's symptoms.  See Johnson 
v. Brown, 9 Vet.App. 7 (1996).  With respect to the 
appellant's muscle injury residuals, the December 1998 VA 
examination report contains no discussion of the residuals 
functional impairment of the injured muscle group.

Accordingly, the claims for increase for residuals of right 
knee injury and shell fragment injury of the left thigh are 
REMANDED to VARO for the following:

1.  VARO should obtain all VA treatment 
records dated since December 1998.

2.  VARO should schedule the appellant 
for VA orthopedic and muscle 
examinations.  The claims folder must be 
made available to and be reviewed by the 
examiners.  All necessary tests and 
studies should be conducted and each 
examiner should review the results of any 
testing prior to completion of his/her 
report.  Each examiner should also 
provide complete rationale for all 
conclusions reached.

On orthopedic examination of the right 
knee, the examiner should express an 
opinion on the following questions:
a.  What is the range of right knee 
motion, describing any limiting 
factors.  If the appellant 
experiences pain on motion, the 
examiner should express an opinion 
as to the credibility of the 
complaints and the specify the 
evidence on which he bases his 
assessment.  The examiner should 
report at what point in the range of 
motion any pain appears and how it 
affects motion.

b.  Describe all functional loss 
affecting the right knee including 
more movement than normal 
(instability), any locking, weakened 
movement, fatigability and lack of 
endurance, incoordination, swelling, 
deformity, atrophy of disuse, 
disturbance of locomotion or 
interference with weight bearing.  
If possible, the examiner should 
describe the functional impairment 
in terms of the degree of additional 
range-of-motion lost.

On muscle examination of the left thigh, 
Muscle Group XIV, the examiner should 
ascertain for the record the severity of 
the appellant's service-connected 
residuals of shell fragment injury to the 
left thigh, Muscle Group XIV.

a.  The examiner should indicate 
whether or not there is any defect 
in the underlying deep investing 
fascia, muscle substance, or 
resistance of muscles compared with 
the sound side.

b.  The examiner should provide a 
description of all associated 
scarring of the left thigh.  It 
should be noted whether any 
identified scarring is tender and 
painful on objective demonstration, 
is poorly nourished, superficial, 
has repeated ulceration, or affects 
the function of any joint.

c.  The examiner should note in 
specific degrees the range of motion 
of the effected joint(s).  Muscle 
strength should be measured, as 
compared to the right leg, and 
specifically noted numerically.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner. The 
examiner should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability during flare-ups 
(if the appellant describes flare- 
ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion during flare-
ups.

3.  VARO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



